      Case 2:20-cv-03376-JTM-MBN Document 20 Filed 03/04/21 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

UTOPIAN WIRELESS                                               CIVIL ACTION
CORPORATION

VERSUS                                                         NO: 20-3376

CENTRAL LAFOURCHE                                              SECTION: “H”
HIGH SCHOOL ET AL

                                        ORDER
       On January 27, 2021, Defendants filed a Motion to Dismiss under
12(b)(1) and 12(b)(6) (R. Doc. 14). On February 16, 2021, Plaintiff filed its First
Amended Complaint (R. Doc. 16). “[M]any district courts—including this
Court—routinely deny as moot motions to dismiss that are filed prior to an
amendment of a complaint.”1 Accordingly,
       IT IS ORDERED that Defendants’ Motion to Dismiss (R. Doc. 14) is
hereby DENIED AS MOOT WITHOUT PREJUDICE.


                         New Orleans, Louisiana this 4th day of March, 2021.


                                          ____________________________________
                                          JANE TRICHE MILAZZO
                                          UNITED STATES DISTRICT JUDGE




      Jefferson Cmty. Health Care Centers, Inc. v. Jefferson Par. Gov’t, No. 16-12910, 2016
       1

WL 4429953, at *2 (E.D. La. Aug. 22, 2016).
                                            1
